          Case 2:20-cr-00011-KLD Document 32 Filed 01/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


  UNITED STATES OF AMERICA,
                                                   CR 20-11-BU-KLD
                       Plaintiff,

  vs.                                                ORDER

  RENA M. PETERSEN,

                       Defendant.

        Consistent with the terms of the plea agreement and the terms of

Defendant’s sentence as imposed at the hearing on December 17, 2020,

        IT IS ORDERED that page 2 of the Judgment entered on December 17,

2020 is modified to reflect that payment of restitution as set forth in the Judgment

is a mandatory condition of Defendant’s supervision. See Doc. 29 at 2, box 7.

              DATED this 4th day of January, 2021.



                                       ________________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          1
